Exhibit 10.1


AMENDMENT NO. 1 dated as of September 7, 2018 (this “Amendment”), to the Credit
Agreement dated as of December 29, 2017 (as amended, amended and restated,
extended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among AMERICAN WOODMARK CORPORATION, a Virginia
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”).
A.     Pursuant to the Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower, in each case pursuant to the terms and
subject to the conditions set forth therein.
B.     The Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement to make certain changes as set forth herein.
C.     In order to effectuate the foregoing, the Borrower, the Lenders party
hereto (which constitute the Required Lenders for this Amendment) and the
Administrative Agent have agreed that the Credit Agreement be amended, on the
terms and subject to the conditions set forth herein.
D.     Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions to effectiveness set forth in Section 3 hereof, the Credit Agreement
is hereby amended as follows, effective as of the Amendment No. 1 Effective Date
(as defined below):
(a)     The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period (other than in
respect of clauses (vi) and (vii)): (i) income and franchise taxes,
(ii) Consolidated Interest Expense, (iii) amortization, depreciation and other
non-cash charges (except to the extent that such non-cash charges are reserved
for cash charges to be taken in the future but including, for the avoidance of
doubt, non-cash compensation expense incurred in connection with any issuance of
Equity Interests to or repurchase of Equity Interests from a current or former
officer, director or employee of the Borrower or any Subsidiary and non-cash
restructuring charges or reserves), (iv) extraordinary losses (excluding
extraordinary losses from discontinued operations), (v) Transaction Costs,
(vi) Pro Forma Cost Savings for such period and (vii) transition and integration
costs incurred during such period arising from or related to mergers,
acquisitions, divestitures, dispositions, spin-offs or other similar
transactions, such as retention bonuses and acquisition-related milestone
payments to acquired employees, in addition to consulting, compensation, and
other incremental costs directly associated with integration projects; provided
that the aggregate amount added to Consolidated EBITDA pursuant to the foregoing
clauses (vi) and (vii) for any period shall not exceed ten percent (10%) of
Consolidated EBITDA for such period (determined prior to giving effect to any
such addbacks) less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period:
(i) interest income, (ii) any extraordinary gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.
(b)     The definition of “Pro Forma Cost Savings” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Pro Forma Cost Savings” means, without duplication, with respect to any
four-quarter period, the net reduction in costs and other operating improvements
or synergies that have been realized or are reasonably anticipated in good faith
to be realized with respect to any Acquisition, operational change or strategic
cost saving initiative within twelve (12) months of the date of such
Acquisition, operational change or strategic cost saving initiative and that are
reasonable and factually supportable, as if all such reductions in costs had
been effected as of the beginning of such twelve (12) month period, decreased by
any incremental expenses incurred or to be incurred during such four-quarter
period in order to achieve such reduction in costs; provided that (A) Pro Forma
Cost Savings described in the preceding sentence shall be detailed in a
certificate delivered to the Administrative Agent from the Borrower’s chief
financial officer that outlines the specific actions taken or to be taken and
the net cost reductions and other operating improvements or synergies achieved
or to be achieved from each such action and certifies that such cost reductions
and other operating improvements or synergies meet the criteria set forth in the
preceding sentence, (B) no cost savings or operating expense reductions shall be
added pursuant to this defined term to the extent duplicative of any expense or
charges otherwise added to or included in Consolidated EBITDA, whether a pro
forma adjustment or otherwise, for such four-quarter period, (C) the aggregate
amount of cost savings and operating expense reductions added pursuant to this
definition in any four quarter period, when taken together with any amounts
added to Consolidated EBITDA pursuant to clause (b)(vii) of the definition
thereof, shall not exceed ten percent (10%) of Consolidated EBITDA for such
period (determined prior to giving effect to any such Pro Forma Cost Savings and
other addbacks described above) and (D) projected amounts (and not yet realized)
may no longer be added in calculating Consolidated EBITDA pursuant to this
definition to the extent occurring more than four (4) full fiscal quarters after
the specified action taken in order to realize such projected cost savings and
operating expense reductions. For the avoidance of doubt, any realized or
reasonably anticipated in good faith net cost reduction associated with the
restructuring charges incurred by the Borrower during the fiscal quarter ended
July 31, 2018 shall be deemed to have been realized or reasonably anticipated in
good faith in connection with an independent strategic cost saving initiative
for purposes of this definition.
(c)     Section 9.6 of the Credit Agreement is hereby amended as follows:
(i) clause (e) shall be deleted in its entirety and replaced with “[reserved];”;
(ii) the following shall be inserted as a new clause (f) therein:
(f) so long as (i) the Total Funded Debt to EBITDA Ratio calculated on a Pro
Forma Basis shall be less than or equal 2.50 to 1.00 and (ii) no Default or
Event of Default shall have occurred and be continuing or result therefrom, the
Borrower or any of its Subsidiaries may declare or pay any Restricted Payments;
and
(iii) the following shall be inserted as a new clause (g) therein:
(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $50,000,000 during the
term of this Agreement.
SECTION 2.     Representations and Warranties. The Borrower, as to itself and
the Credit Parties, represents and warrants to the Administrative Agent and the
Lenders that:
(a)     Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment. This Amendment has been duly executed and
delivered by the duly authorized officers of each Credit Party and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with the terms herein, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar state or
federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(b)     As of the Amendment No. 1 Effective Date and after giving effect to the
transactions contemplated hereby:
(i)     The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty is
true and correct in all respects, on and as of the Amendment No. 1 Effective
Date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty remains true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty remains true and correct in all respects as of
such earlier date); and
(ii)     no Default or Event of Default has occurred and is continuing.
SECTION 3.     Conditions to Effectiveness. This Amendment shall become
effective, as of the date first written above, on the first date (such date, the
“Amendment No. 1 Effective Date”) on which each of the following conditions is
satisfied:
(a)     The Administrative Agent (i) shall have executed this Amendment and (ii)
shall have received from the Borrower, each other Credit Party and Lenders that
constitute at least the Required Lenders either a counterpart of this Amendment
signed on behalf of such party or evidence satisfactory to the Administrative
Agent (which may include a facsimile transmission or transmission by electronic
mail (in .pdf or .tif format)) that such party has signed a counterpart of this
Amendment.
(b)     The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by an authorized officer of the
Borrower, confirming the accuracy of the representations and warranties set
forth in Section 2 hereof.
(c)     The Administrative Agent shall have received, to the extent invoiced,
payment or reimbursement of all fees and expenses (including reasonable fees,
charges and disbursements of counsel) required to be paid or reimbursed by the
Borrower under the Credit Agreement in connection with this Amendment.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date, and such notice shall be conclusive and binding.
SECTION 4.     Effect of this Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the Amendment No. 1 Effective Date, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
SECTION 5.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other customary means of electronic transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this Amendment.
SECTION 6.     Governing Law; Waiver of Jury Trial; Service of Process; Judgment
Currency. THE PROVISIONS OF SECTION 12.5 (GOVERNING LAW; JURISDICTION, ETC) AND
SECTION 12.6 (WAIVER OF JURY TRIAL) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS
AMENDMENT, mutatis mutandis.
SECTION 7.     Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[The remainder of this page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
AMERICAN WOODMARK CORPORATION, as Borrower


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Senior Vice President and Chief Financial Officer





AMENDÉ CABINET CORPORATION, as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: President





COMPLETE KITCHENS LLC, as a Credit Party


By:
 
/s/ S. Cary Dunston
 
Name: S. Cary Dunston
 
Title: President





RSI HOME PRODUCTS, INC., as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Chief Financial Officer





PROFESSIONAL CABINET SOLUTIONS, as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Chief Financial Officer





RSI HOME PRODUCTS MANAGEMENT, INC., as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Chief Financial Officer





RSI HOME PRODUCTS MANUFACTURING, INC., as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Chief Financial Officer





RSI HOME PRODUCTS SALES, INC., as a Credit Party


By:
 
/s/ M. Scott Culbreth
 
Name: M. Scott Culbreth
 
Title: Chief Financial Officer














WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender,
By:
 
/s/ Dermaine Lewis
 
Name: Dermaine Lewis
 
Title: Senior Vice President








LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: BMO HARRIS BANK N.A.
By:
 
/s/ Thomas Hasenauer
 
Name: Thomas Hasenauer
 
Title: Director





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: Citizens Bank of Pennsylvania
By:
 
/s/ Pamela Hansen
 
Name: Pamela Hansen
 
Title: Senior Vice President





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


SunTrust Bank
By:
 
/s/ Mary K. Lundin
 
Name: Mary K. Lundin
 
Title: Director



For any Lender requiring a second signature block:
By:
 
 
 
Name:
 
Title:



LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: CAPITAL ONE, N.A.
By:
 
/s/ Travis B. Maxwell
 
Name: Travis B. Maxwell
 
Title: Managing Director





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: Compass Bank
By:
 
/s/ Heather Allen
 
Name: Heather Allen
 
Title: Senior Vice President



For any Lender requiring a second signature block:
By:
 
 
 
Name:
 
Title:



LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: Fifth Third Bank
By:
 
/s/ Jonathan H. James
 
Name: Jonathan H. James
 
Title: Managing Director



For any Lender requiring a second signature block:
By:
 
 
 
Name:
 
Title:



LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: MUFG Union Bank, N.A., as Lender
By:
 
/s/ Maria Iarriccio
 
Name: Maria Iarriccio
 
Title: Director





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: PNC Bank, National Association
By:
 
/s/ David Notaro
 
Name: David Notaro
 
Title: Senior Vice President





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


REGIONS BANK
By:
 
/s/ Brand Hosford
 
Name: Brand Hosford
 
Title: Vice President



For any Lender requiring a second signature block:
By:
 
 
 
Name:
 
Title:





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


U.S. BANK NATIONAL ASSOCIATION
By:
 
/s/ Sean P. Walters
 
Name: Sean P. Walters
 
Title: Vice President





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: Branch Banking and Trust Company
By:
 
/s/ Trevor H. Williams
 
Name: Trevor H. Williams
 
Title: Assistant Vice President



For any Lender requiring a second signature block:
By:
 
 
 
Name:
 
Title:





LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: TD BANK, N.A.
By:
 
/s/ Craig Welch
 
Name: Craig Welch
 
Title: Senior Vice President







LENDER SIGNATURE PAGE TO
AMENDMENT NO. 1
AMERICAN WOODMARK CORPORATION


Name of Institution: Union Bank & Trust
By:
 
/s/ Charles B. Vaughters
 
Name: Charles B. Vaughters
 
Title: Director – Corporate Banking












